Title: George Washington to James McHenry, [13 December 1798]
From: Washington, George
To: McHenry, James



[Philadelphia, December 13, 1798]
Sir

Since my arrival at this place I have been closely engaged, with the aid of Generals Hamilton and Pinckney, in fulfilling the objects of your letter of the 10th of November. The result is now submitted.
The two first questions you propose, respecting the appointment of the Officers and men of the troops to be raised in virtue of the act of Congress of the 16th. of July last among districts and states will naturally be answered together.

1 As to the apportionment of the Commissioned officers of the Infantry, no particular reason is discovered to exist at the present period for combining the states into districts; but it is conceived to be expedient to adopt as a primary rule the relative representative population of the several States. The practice of the government on other occasions, in the appointment of public officers, has had regard as far as was practicable to the same general principle; as one which by a distribution of honors and emoluments among the citizens of the different states, tends both to justice and to public satisfaction. This principle however must frequently yield to the most proper solution of character among those willing as well as qualified to serve, and sometimes to collateral considerations, which arising out of particular cases do not admit of precise specification. In the application of the rule, in this, as in other instances, qualifications of it must be admitted. The arrangement which will be now offered proceeds on this basis. You will observe that it does not deviate from the table you have presented. It is contained in the Schedule A.
2 As to the non commissioned officers and privates, it is conceived to be both unnecessary and inexpedient to make any absolute apportionment among the states. It is unnecessary, because, contemplating it as desireable that the men shall be drawn in nearly equal proportions from the respective states, this object, where circumstances are favourable, will be attained by the very natural and proper arrangement of assigning to the officers who shall be appointed recruiting districts within the states of which they are. It is inexpedient, because if it shall happen that the proportion of fit men cannot easily be had in a particular state, there ought to be no obstacle  to obtaining them elsewhere.
3 As to the officers of the dragoons, it does not seem adviseable to confine their selection to any subdivision of the UStates. Though very strong conjectures may be formed as to the quarters in which they would probably be employed, in the case of invasion, there can be nothing certain on this point, if this were even the criterion of a proper arrangement. And it may be presumed that it will conduce most to general satisfaction to exclude considerations of a local aspect. But from the small number of this corps, which is to be raised it would be found too fractional and for that among reasons inconvenient to aim at a proporti[on]al distribution among all the states. It is therefore supposed most adviseable to be governed principally by a reference to the characters who have occurred as candidates; leaving the inequality in the distribution to be remedied in the event of a future augumentation of this description of troops. The proportion at present is in various views inadequate; a circumstance which it may be presumed will of course be attended to should the progress of public danger lead to an extension of military preparation.
The materials furnished by you with the addition of those derived from other sources are insufficient for a due selection of the officers whom it is proposed to allot to the States of Connecticut North and South Carolina & Georgia. Hence the selection for these states must of necessity be deferred. It is conceived, that the best plan for procuring the requisite information and accelerating a desireable conclusion as to the three last mentioned States, will be to charge Major General Pinckney, who will avail himself of the assistance of Brigadier Generals Davy and Washington, to make the arrangement of those officers provisionally, and subject to the ratification of the President. It will be in their power to ascertain who are best qualified among those willing to serve; which will at the same time assure a good choice and avoid the disappointment and embarrassment of refusals. As to connecticut, you are aware of the progress which has been made and of the misapprehension which has occasioned an obstacle to a definitive arrangement. You will it is presumed be speedily in possession of the further information necessary, and having it can without difficulty complete the arrangement for this state.
The 3d. 4th. & 5th. of your questions may likewise be answered to gether.
The act for augmenting the army is peremptory in its provisions. The bounds of executive discretion as to the forbearance to execute such a law might perhaps involve an investigation nice in its own nature and of a kind which it is generally most prudent to avoid. But it may safely be said negatively, for reasons too plain to be doubted, that the voluntary suspension of the execution of a similar law could not be justified but by considerations of decisive urgency.
The existence of any such considerations is unknown.
Nothing has been communicated respecting our foreign relations to induce the opinion that there has been any change in the situation of the Country as to external danger which dictates an abandonment of the policy of the law in question. It need not now be examined how far it may be at any time prudent to relinquish measures of security suggested by the experience of accumulated hostility, merely because there are probable symptoms of approaching accommodation: It need not be urged that if such symptoms exist they are to be ascribed to the measures of vigour adopted by the Government; and may be frustrated by a relaxation in those measures affording an argument of weakness or irresolution: For has it not been in substance stated from the highest authority that no decisive indications have been given by France of a disposition to redress our past wrongs and do us future justice, that her decree alleged to be intended to restrain the depredations of French Cruisers on our commerce has not given and from its nature cannot give relief—that the most hostile of the acts by which she has oppressed the commerce of neutrals, that which subjects to capture and condemnation of neutral vessels and cargoes, if any part of the latter be of British production or fabric, not only has not been abrogated but has recently received an indirect confirmation—and that hitherto nothing is discoverable in the conduct of France which ought to change or relax our measures of defence.
Could it be necessary to enforce by argument so authoritative a declaration as it relates to the immediate object of consideration these among other reflections would at once present themselves.
Though it may be true that some late occurrences have rendered the prospect of invasion by France, less probable or more remote: Yet duly considering the rapid vicissitudes, at all times, of political and military events; the extraordinary fluctuations which have been peculiarly characteristic of the still subsisting contest in Europe; and the more extraordinary position of most of the principal nations of that quarter of the globe; it can never be wise to vary our measures of security with the continually varying aspect of European affairs. A very obvious policy dictates to us a strenuous endeavour as far as may be practicable, to place our safety out of the reach of the casualties which may befal the contending parties and the powers more immediately within their vortex. The way to effect this is to pursue a steady system—to organise all our resources and put them in a state of preparation for prompt action. Regarding the overthrow of Europe at large as a matter not intirely chimerical—it will be our prudence to cultivate a spirit of self-dependence—and to endeavour by unremitting vigilance and exertion under the blessing of providence to hold the scales of our destiny in our own hands. Standing, as it were, in the midst of falling empires, it should be our aim to assume a station and attitude which will preserve us from being overwhelmed in their ruins.
It has been very properly the policy of our Government to cultivate peace. But in contemplating the possibility of our being driven to unqualified War, it will be wise to anticipate that frequently the most effectual way to defend is to attack. There may be imagined enterprises of very great moment to the permanent interests of this Country which would certainly require a disciplined force. To raise and prepare such a force will always be a work of considerable time; and it ought to be ready for the conjuncture whenever it shall arrive. Not to be ready then may be to lose an opportunity which it may be difficult afterwards to retrieve.
While a comprehensive view of external circumstances is believed to recommend perseverance in the precautions which have been taken for the safety of the country—nothing has come to my knowlege in our interior situation which leads to a different conclusion. The principal inquiry in this respect concerns the finances. The exhibition of their state from the Department of the Treasury which you have transmitted, as I understand it, opposes no obstacle; nor have I been apprised that any doubt is entertained by the Officer who presides in that Department of the sufficiency of our pecuniary resources. But on this point I cannot be expected to assume the responsibility of a positive opinion. It is the province of the Secretary of the Treasury to pronounce definitively whether any insuperable impediment arises from this source.
The sound conclusion, viewing the subject in every light is conceived to be that no avoidable delay ought to be incurred in appointing the whole of the Officers and raising the whole of the men provided for by the act which has been cited. If immediately entered upon and pursued with the utmost activity, it cannot be relied upon that the troops will be raised and disciplined in less than a year. What may not another year produce? Happy will it be for us if we have so much time for preparation, and ill-judged indeed if we do not make the most of it! The adequateness of the force to be raised in relation to a serious invasion is foreign to the present examination. But it is certain that even a force of this extent, well instructed and well disciplined would in such an event be of great utility and importance. Besides the direct effects of its own exertions, the Militia rallying to it would derive from its example and countenance additional courage and perseverance. It would give a consistency and stability to our first efforts of which they would otherwise be destitute; and would tend powerfully to prevent great though perhaps partial calamities.

The senate being in session the officers to be appointed must of course be nominated to that body.
The pay of all who shall be appointed ought immediately to commence. They ought all to be employed without delay in different ways, in the recruiting service; but were it otherwise there ought to be no suspension of their pay. The law annexes it as a matter of right. The attempt to apply a restriction to executive discretion might be dissatisfactory; and justice to the public does not seem to require it, because the acceptance of an office which makes the person liable at pleasure to be called into actual service will commonly from the moment of that acceptance interfere with any previous occupation on which he may have depended. This observation cannot be applicable to myself because I have taken a peculiar and distinct ground to which it is my contention to adhere.
On the subject of your sixth question the opinion is that under existing circumstances; it is not adviseable to withdraw any of the troops from the quarters of the Country, which you mention, towards the Atlantic frontier. But the disposition in those quarters probably requires careful revision. It is not impossible that it will be found to admit of alterations favourable both to œconomy and to the military objects to be attained. The local knowlege of General Wilkinson would be so useful in an investigation of this sort, that it is deemed very important to direct him forthwith to repair to Philadelphia. If this be impracticable by land he may it is presumed come by way of New Orleans. It is observed that in his late communications with the Spanish Governor he has taken pains to obviate jealousy of the views of the UStates. This was prudent, and he ought to be encouraged to continue the policy. It will also be useful to employ a judicious Engineer to survey our posts on the Lakes in order that it may be ascertained in the various relations of trade and defence, what beneficial changes. if any, can be made. In this examination Presque-Isle and the South Western extremity of Lake Erie will demand particular attention.
The reply to your seventh question is that the companies directed to be added to the regiments of the old establishment ought as soon as convenient to reinforce the Western army. It is probable that in the progress of events they will be not less useful there than on the sea-board. Their destination in the first instance may be Pittsburgh.
The following disposition of the Artillery (the subject of your Eighth question) is recommended. The two Regiments by their establishment consist of 28 Companies of these nearly a batalion in point of number, forms part of the western army. A complete batalion there will suffice. Let there be assigned to the fortifications at Boston one company to those at New port two companies, to those at west point one and to those at New York two to those at Mud Island two, to those at Baltimore one to those at Norfolk two to those on Cape Fear River One to those at Charles town two to those at Savannah one to those at the mouth of St Mary one. The remaining two batalions had best be reserved for the army in the field. During the Winter they may retain the stations they now occupy. But as soon as they can conveniently go into tents it will be adviseable to assemble them at some central or nearly central point there to be put in a course of regular instruction, together with successive detachments of the Officers and non commissioned Officers of the sea board garrisons, until their services shall be actually required. The field officers will of course be distributed proportionally, assigning to each the superintendence of a certain number of companies; and, as to those in garrisoning the posts at which they are stationed.
The permanent disposition of the troops after they shall have been raised which is understood to be an object of your Ninth Question will probably be influenced by circumstances yet to be unfolded, and will best be referred to future consideration.
An arrangement for the recruiting service is the point of primary urgency. For this purpose each state should be divided into as many districts as there are companies to be raised in it, and to every company a particular district should be allotted, with one place of rendezvous in it, to which the recruits should be brought as fast as they are engaged: a certain number of these company districts wherever it can be done should be placed under the supervision of a field officer. During the Winter in most of the states it would be inconvenient to assemble in larger corps than companies. Great cities are to be avoided. The collection of troops there may lead to disorders and expose more than elsewhere the morals and principles of the soldiery.
But though it might now be premature to fix a permanent disposition of the troops, it may be not unuseful to indicate certain stations where they may be assembled provisionally and may probably be suffered to continue while matters remain in their present posture. The station eligible in this view may be found for two Regiments in the vicinity of Providence River some near Uxbrige for two other Regiments in the vicinity of Brunswick in New Jersey—for two other Regiments in the vicinity of the Potomack near Harpers Ferry, for two other Regiments in the vicinity of Augusta but above the falls of the Savannah. This disposition will unite considerations relative to the discipline & health of the troops and to the œconomical supply of their wants by water. It will also have some military aspects, in the first instance towards the security of Boston & New Port; in the second towards that of New York & Philadelphia in the third and fourth towards that of Baltimore Charleston Savannah and the Southern States generally and in the third particularly towards the reinforcement of the Western army in certain events. But the military motives have only a qualified influence; since it is not doubted that in the prospect of a serious attack upon this country the disposition of the army ought to look emphatically to the Southern Region as that which is by far most likely to be the scene of action.
As to your Tenth question, the opinion is, that the Government ought itself to provide the rations. The plan of furnishing money to the recruits as a substitute for this is likely to be attended with several inconveniences. It will give them a pretence for absence injurious to discipline and facilitating marauding and desertion. Many of the soldiery will be disposed to lay out too much of their money in ardent spirits and too little in provisions, which besides occasioning them to be ill fed will lead to habits of intemperance.

The subject of your 11th question is peculiarly important. The two modes have severally their advantages and disadvantages. That of purchases by Agents of the Government is liable to much mismanagement and abuse, sometimes from want of skill but much oftener from infidelity. It is too frequently deficient in œconomy; but it is preferable, as it regards the quality of the articles to be supplied, the satisfaction of the troops, and the certainty of the supply; which last is a point of the utmost consequence to the success of every military operation. The mode by contract is sometimes found more œconomical; but as the calculations of contractors have reference primarily to their own profit, they are apt to endeavour to impose on the troops articles of inferior quality; the troops suspecting this are apt to be dissatisfied even where there is no adequate cause and where defects may admit of reasonable excuse. In the attention to cheapness of price and other savings of expence, it from time to time happens that the supplies are not laid in as early as the service requires, or not in sufficient quantity, or are not conveyed with due asperity to the points where they are wanted. Circumstances like these tend to embarrass and even to defeat the best concerted military plans; which, in this mood, depend for their execution too much upon the combinations of individual avarice. It also occasionally happens that the Public, from the failures of the contractors, is under a necessity of interposing with sudden and extraordinary efforts to obviate the mischief and disappointments of those failures, producing, in addition to other evils, an accumulation of expence which the fortunes of the delinquent contractors, are insufficient to indemnify.
The union of the two modes will probably be found safest and best. Prudence always requires that magazines shall be formed beforehand at stations relative to the probable or expected scene of action. These magazines may be laid in by contract—and the transportation of the supplies from the magazines and the issuing of them to the army may be the business of the Military Agents, who must likewise be authorised & enabled to provide for the deficiencies of the contractors and for whatever may not be comprehended in the contracts. This plan will, to a great extent, admit the competition of private interest to furnish the supplies at the cheapest rate: by narrowing the sphere of action of the public agents it will proportionably diminish the opportunities of abuse; and it will unite as far as is attainable œconomy with the efficiency of military operations.
But to obtain the full advantages of this plan, it is essential that there shall be a man attached to the army, of distinguished capacity and integrity to be charged with the superintendence of the department of supplies. To procure such a man, as military honor can form no part of his reward, ample pecuniary compensation must be given; and he must be entrusted with large authority for the appointment of subordinate agents accompanied with a correspondent responsibility. Proceeding on this ground there would be a moral certainty of immense savings to the public in the business of supplies; savings the magnitude of which will easily be understood by any man who can estimate the vast difference in the results of extensive money transactions between a management at once skilful & faithful and that which is either unskilful or unfaithful.
This suggestion contemplates as a part of the plan that the procuring of supplies of every kind which in our past experience has been divided between two departments, of Quarter Master and Commissary, shall be united under one head. This unity will tend to harmony system and vigour. It will avoid the discordant mixture of civil with military functions. The Quarter Master General in this case, instead of being a purveyor as formerly, will besides the duties purely military of his station, be confined to the province of calling for the requisite supplies and of seeing that they are duely furnished; in which he may be rendered a very useful check upon the purveyor.
The extent of your twelveth question has been matter of some doubt. But no inconvenience can ensue from the answering it with greater latitude than may have been intended. It is conceived that the strongest consideration of national policy & safety require that we should be as fast as possible provided [with] Arsenals and Magazines of Artillery small arms and the principal articles of military stores and camp equipage equal to such a force as may be deemed sufficient to resist with effect the most serious invasion of the most powerful European nation. This precaution, which prudence would at all times recommend, is peculiarly indicated by the existing crisis of Europe. The nature of the case does not furnish any absolute standard of the requisite force. It must be more or less matter of judgment. The opinion is that the calculation ought to be on the basis of fifty thousand men, forty thousand infantry of the line two thousand riflemen four thousand horse, and four thousand Artillery men. And with regard to such articles as are expended by the use not less than a full years supply ought to be ready. This will allow due time from internal and external sources to continue the supply in proportion to the exigencies which shall occur. The schedule B contains an estimate of the chief of these articles. It is to be observed that the quantities there exhibitted are not additional to the present supply but the totals to be provided. As to cloathing, since we may always on a sudden emergency find a considerable supply in our markets, and the articles are more perishable, the quantity in deposit may be much less than of other articles—but it ought not under present circumstances to be less than a years supply for half the abovementioned force especially of the woolen articles.
I proceed to the last of your questions, that which respects the stations for magazines. It is conceived that three principal permanent stations will suffice and that these ought to be Springfield and Harpers Ferry which are already chosen, and the vicinity of Rocky Mount on the Wateree in South Carolina. These stations are in a great measure central to three great subdivisions of the United States; they are so interior as to be entirely safe and yet on navigable waters which empty into the Ocean and facilitate a water conveyance to every point on our sea Coast—they are also in well settled and healthy districts of the Country. That near Harper’s ferry it is well known possesses extraordinary advantages for founderies and other manufactories of iron. It is expected that a canal will ere long effect a good navigation between the Wateree & the Catawba; which whenever it shall happen will render the vicinity of the Rocky Mount extremely convenient to the supply of North Carolina by inland navigation. Pittsburgh west Point in New York, the neighbourhood of Trenton in New Jersey and Fayetteville in North Carolina may properly be selected as places of particular and occasional deposit. Large Cities are as much as possible to be avoided.

The foregoing comprises it is believed a full answer to the questions you have stated. I shall in another letter offer to your consideration some further matters which have occurred and are deemed to be of importance to our military service.
With respect & esteem   I have the honor to be Sir   Yr. very obed servant
